UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6462



ABRA FAITH NEWMAN,

                                                 Petitioner - Appellant,

             versus


COMMONWEALTH   OF        VIRGINIA;   WILLIAM      N.
ALEXANDER, II,

                                                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-126-7)


Submitted:    August 14, 2003                  Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abra Faith Newman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abra Faith Newman seeks to appeal the district court’s order

dismissing without prejudice her petition filed under 28 U.S.C.

§ 2254 (2000), and denying her motion for reconsideration. An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.   28 U.S.C. § 2253(c)(1) (2000).   When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Newman has not made the requisite showing.

See Miller-El v. Cockrell, 537 U.S. 322,    , 123 S. Ct. 1029, 1039

(2003).   Accordingly, we deny a certificate of appealability, deny

Newman’s motion for appointment of counsel, and dismiss the appeal.

We deny as moot Newman’s motion to hold the appeal in abeyance.   We

dispense with oral argument because the facts and legal contentions




                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3